 

 

 

-o2

Case 7:19-mj-02941 Document 1 Filed on 12/03/19 in TXSD Page 1 of 4

JET/ADS: Aug 2018
GJ #19

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ALABAMA

 

SOUTHERN DIVISION
UNITED STATES OF AMERICA )
) | Oo
v. ) Case No.:'Z! 18° ¢- 359-02 KoB-HNT
) (M- -M )
MARIO CARBAJAL, . ) / 7 Z T4/ M
also known as, )-
“Jose Enciso-Gutierrez” and “Jose” )
and )
JUAN PABLO GARCIA SANTAMARIA )

INDICTMENT
COUNT ONE: [21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A)]

The Grand Jury charges that: .

Beginning not later than January 1, 2017, and continuing to on or about
January 13, 2018, more exact dates being unknown to the Grand Jury, in Jefferson
County, within the Northern District of Alabama, and elsewhere, the defendants,

MARIO CARBAJAL,
also known as,
“Jose Enciso-Gutierrez” and “Jose”,
and
JUAN PABLO GARCIA SANTAMARIA,

did knowingly and intentionally conspire and agree with each other and others both

known and unknown to the Grand Jury to knowingly and intentionally possess
 

 

\

Case 7:19-mj-02941 Document 1 Filed on 12/03/19 in TXSD Page 2 of 4

with the intent to distribute 500 grams or more of a mixture and substance
containing a detectable amount of methamphetamine, a controlled substance, in
violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A), all in

violation of Title 21, United States Code, Section 846.

COUNT TWO: [21 U.S.C. §§ 841(a)(1), (b)(1)(A) and (b)(1)(B)]

The Grand Jury charges that:
On or about the 13th day of January, 2018, in J efferson County, within the
Northern District of Alabama, the defendant,
MARIO CARBAJAL,

also known as,
“Jose Enciso-Gutierrez” and “Jose”,

did knowingly and intentionally possess with the tntent to distribute 500 grams or
more of a mixture and substance containing a detectable amount of
methamphetamine and 100 grams or more of a mixture and substance containing a
detectable amount of heroin, each a controlled substance, in violation of Title 21,

United States Code, Sections 841(a)(1) and (b)(1)(A) and (b)(1)(B).

COUNT THREE: [18 U.S.C. § 922(g)(5)(A)|

The Grand Jury charges that:

On or about the 13th day of January, 2018, in Jefferson County, within the
 

 

Case 7:19-mj-02941 Document 1 Filed on 12/03/19 in TXSD Page 3 of 4

Northern District of Alabama, the defendant,
MARIO CARBAJAL,

also known as,
“Jose Enciso-Gutierrez” and “Jose”,

then being an alien illegally and unlawfully in the United States, did knowingly
possess in and affecting commerce a firearm, that is, a Taurus 9mm caliber pistol
and a Smith & Wesson .38 caliber revolver, in violation of Title 18, United States

Code, Section 922(g)(5).

COUNT FOUR: [21 U.S.C. §§ 841(a)(1) and (b)(1)(A)]

The Grand Jury charges that:
On or about the 18th day of January, 2018, in Jefferson County, within the
Northern District of Alabama, the defendant, |
JUAN PABLO GARCIA SANTAMARIA,
did knowingly and intentionally possess with the intent to distribute 500 grams or
more of a mixture and substance containing a detectable amount of
methamphetamine, a controlled substance, in violation of Title 21, United States

Code, Sections 841(a)(1) and (b)(1)(A).

COUNT FIVE: [18 U.S.C. § 922(g)(5)(A)]

The Grand Jury charges that:

On or about the 18th day of January, 2018, in Jefferson County, within the

5
 

 

Case 7:19-mj-02941 Document 1 Filed on 12/03/19 in TXSD Page 4 of 4

Northern District of Alabama, the defendant,

JUAN PABLO GARCIA SANTAMARIA,

then being an alien illegally and unlawfully in the United States, did knowingly
possess in and affecting commerce a firearm, that is, a Taurus .380 caliber pistol, in

violation of Title 18, United States Code, Section 922(g)(5).

A TRUE BILL

/s/ Electronic Signature
FOREPERSON OF THE GRAND JURY JAY E. TOWN
United States Attorney

/s/ Electronic Signature

AUSTIN D. SHUTT
Assistant United States Attorney

A TRUE COPY ,
SHARON N. HARRIS, CLERK
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ALABAM#

av Vf Wo)

DEPUTY CLERK
